 


109 HR 1805 IH: To establish the position of Northern Border Coordinator in the Department of Homeland Security.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1805 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. Slaughter (for herself and Mr. McHugh) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To establish the position of Northern Border Coordinator in the Department of Homeland Security. 
 
 
1.Northern Border Coordinator
(a)In generalTitle IV of the Homeland Security Act of 2002 (Public Law 107–296) is amended—
(1)in section 402, by redesignating paragraph (8) as paragraph (9) and by inserting after paragraph (7) the following:

(8)Increasing the security of the border between the United States and Canada and the ports of entry located along that border, and improving the coordination among the agencies responsible for maintaining that security.; and
(2)in subtitle C, by adding at the end the following:

431.Northern Border Coordinator
(a)In generalThere shall be within the Directorate of Border and Transportation Security the position of Northern Border Coordinator, who shall be appointed by the Secretary and who shall report directly to the Under Secretary for Border and Transportation Security.
(b)ResponsibilitiesThe Northern Border Coordinator shall be responsible for—
(1)increasing the security of the border, including ports of entry, between the United States and Canada;
(2)improving the coordination among the agencies responsible for the security described under paragraph (1);
(3)serving as the primary liaison with State and local governments and law enforcement agencies regarding security along the border between the United States and Canada; and
(4)serving as a liaison with the Canadian government on border security..
(b)Clerical amendmentSection 1(b) of such Act is amended in the table of contents by inserting after the item relating to section 430 the following:


Sec. 431. Northern Border Coordinator.. 
 
